DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Response to Amendment

	Amendments and response received 07/06/2022 have been entered. Claims 1-18 are currently pending in this application. Claims 1, 8, 9, 11 and 14 have been amended and claims 17 and 18 newly added by this amendment. Amendments and response have been addressed hereinbelow. 

Claim Objections

	In light of the amendment to the claimed subject matter, the examiner withdraws the previous grounds of objection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Senthil K. Selvaraj et al (US 20090190150 A1) in view of Mitsuru Konji (US 20120218581 A1).
Regarding claim 1, Selvaraj et al discloses a control method of an information processing apparatus on which an expansion application configured to expand a function of print data generation software runs (¶ [7]), the control method comprising: 
obtaining attribute data on a printing apparatus, the attribute data being output from the printing apparatus (¶ [28] “…on-demand print driver application queries a printing device for configuration data that specifies current capabilities”); 
obtaining data indicating a print function (¶ [28] “capabilities may include functionality supported by the printing device”); and 
adding information related to a specific function based on attribute information included in the obtained attribute data if information indicating the specific function is not included in the obtained data (¶ [28] wherein current capabilities which may not be one of the basic capabilities are added to the driver configuration); and
displaying a setting screen including a setting item of the specific function based on the added information related to the specific function (¶ [28] “UI module is configured to use the print driver data file to generate a graphical user interface that allows a user to select printing options and settings”).
Selvaraj et al fails explicitly disclose determining whether or not information indicating the specific function is included in the obtained data indicating the print function and adding the information related to the specific function when the information is determined not to be included.
Konji, in the same field of endeavor of acquiring device capability information to determine differences between device capability and driver support (Abstract), teaches determining whether or not information indicating a specific function is included in the obtained data indicating the print function (¶ [78]) and adding the information related to the specific function when the information is determined not to be included (¶ [80]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the control method as disclosed by Selvaraj et al comprising adding information related to a specific function based on attribute information included in obtained attribute data if information indicating the specific function is not included in the obtained data to utilize the teachings of Konji which teaches determining whether or not information indicating the specific function is determined not to be included to ensure a needed setting is present when implementing print processing to obtain a desired result.
Selvaraj et al fails to explicitly disclose if a user designates the setting item of the specific function which is determined not to be included in the obtained data, performing processing for generating print data based on the specific function.
Konji teaches if a user designates the setting item of the specific function which is determined not to be included in the obtained data, performing processing for generating print data based on the specific function (¶ [48] and ¶ [95] wherein print data is generated by the host computer 101using print setting, noting print settings contain specific functions which can be newly added).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the control method as disclosed by Selvaraj et al comprising adding information related to a specific function based on attribute information included in obtained attribute data if information indicating the specific function is not included in the obtained data to utilize the teachings of Konji which teaches if a user designates the setting item of the specific function which is determined not to be included in the obtained data, performing processing for generating print data based on the specific function to extend the printer driver’s capabilities to generate print data utilizing new printing functions.

Regarding claim 2, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1), wherein if a user designates the setting item of the specific function on the setting screen, the print data is edited based on the attribute information (¶ [28] “rendering module is configured to use the print driver data file to process application data generated by an application program, such as a word processor, and generate print data that conforms to a format supported by the printing device. The UI module and the rendering module may be common to and used with multiple printing devices, with the particular functionality or extensions supported by the particular printing device being reflected in the print driver data file).

Regarding claim 3, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1), wherein capability information is generated based on the data indicating the print function, the information related to the specific function being added to the data indicating the print function based on the attribute information (¶ [28]), and wherein the setting screen is displayed based on the generated capability information (see rejection of claim 1).

Regarding claim 6, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1), wherein even if the information indicating the specific function is included in the obtained data indicating the print function, information corresponding to a setting value of the specific function is added as the information related to the specific function based on the attribute information included in the obtained attribute data (¶ [28] “The UI module is configured to use the print driver data file to generate a graphical user interface that allows a user to select printing options and settings”).

Regarding claim 7, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1), wherein the data indicating the print function is Print Device Capabilities (PDC) (¶ [28] capabilities include functionality supported by printing device).

Regarding claim 8, Selvaraj et al discloses an information processing apparatus on which an expansion application configured to expand a function of print data generation software runs (Fig. 2 numeral 202, ¶ [73]), the information processing apparatus  comprising at least one processor (¶ [73]) operating to: 
obtain attribute data on a printing apparatus, the attribute data being output from the printing apparatus (see rejection of claim 1); 
obtain data indicating a print function (see rejection of claim 1); 
determine whether or not information indicating a specific function is included in the obtained data indicating the print function (see rejection of claim 1); 
add information related to the specific function based on attribute information included in the obtained attribute data if information indicating the specific function is determined not to be included in the obtained data (see rejection of claim 1); and 
display a setting screen including a setting item of the specific function based on the added information related to the specific function (see rejection of claim 1),
wherein if a user designates the setting item of the specific function which is determined not to be included in the obtained data, perform processing for generating print data based on the specific function (see rejection of claim 1).

Regarding claim 9, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), wherein if a user designates the setting item of the specific function on the setting screen, the print data is edited based on the attribute information (see rejection of claim 2).

Regarding claim 10, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), 
wherein capability information is generated based on the data indicating the print function, the information related to the specific function being added to the data indicating the print function based on the attribute information (see rejection of claim 3), and 
wherein the setting screen is displayed based on the generated capability information (see rejection of claim 3).

Regarding claim 13, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), wherein even if the information indicating the specific function is included in the obtained data indicating the print function, information corresponding to a setting value of the specific function is added as the information related to the specific function based on the attribute information included in the obtained attribute data (see rejection of claim 6).

Regarding claim 14, Selvaraj et al discloses the information processing apparatus according to claim 8, wherein the data indicating the print function is Print Device Capabilities PDC (see rejection of claim 7).

Regarding claim 15, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1).
Selvaraj et al fails to explicitly disclose wherein the specific function is a borderless printing function.
Konji teaches the specific function is a borderless printing function (¶ [68-69] wherein borderless full printing is a settable printing attribute within the capabilities of the printer).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the control method as disclosed by Selvaraj et al comprising adding information related to a specific function based on attribute information included in obtained attribute data if information indicating the specific function is not included in the obtained data to utilize the teachings of Konji which teaches the specific function is a borderless printing function as borderless printing is a well-known conventional function the finds relevancy in many printing applications to produce a desired result.

Regarding claim 16, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), wherein the specific function is a borderless printing function (see rejection of claim 15).

	Regarding claim 17, Selvaraj et al discloses the control method according to claim 1, wherein the processing for generating the print data includes processing of generating the print data (see rejection of claim 1).

	Regarding claim 18, Selvaraj et al discloses the information processing apparatus according to claim 8, wherein the processing for generating the print data includes processing of generating the print data (see rejection of claim 1).

5.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj et al in view of Konji as applied to claims 1 and 8 above, and further in view of Hideo Nakamura (US 20140049790 A1).

Regarding claim 4, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1).
Selvaraj et al fails to explicitly disclose wherein the print data generation software is an Internet Printing Protocol (IPP) driver, and the print data is data in a format according to IPP.
Nakamura, in the same field of endeavor of providing printer capabilities in public networks to establish an appropriate driver (¶ [13]), teaches the print data generation software is an Internet Printing Protocol (IPP) driver (¶ [18]), and the print data is data in a format according to IPP (¶ [18]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Selvaraj et al comprising adding information related to a specific function based on attribute information included in obtained attribute data if information indicating the specific function is not included in the obtained data indicating a print function to utilize the teachings of Nakamura which teaches the print data generation software is an Internet Printing Protocol (IPP) driver, and the print data is data in a format according to IPP to provide a standard network protocol for remote printing over the internet, which removes the need for individual print drivers on each user's machine.

Regarding claim 11, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), wherein the print data generation software is an Internet Printing Protocol (IPP) driver, and the print data is data in a format according to IPP (see rejection of claim 4).

Allowable Subject Matter

Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 

Applicant’s remarks:	Konji teaches determining between capability and a printer driver support function and determining to execute a function which is determined not to be included in a printer driver support function on a printer apparatus. Konji, however, does not teach or suggest determining to perform processing for generating the print data based on a specific function which is determined not to be included in the obtained data indicating a print function on the information processing apparatus. Thus, Konji fails to disclose at least "performing processing for generating print data based on the specific function," as recited in claim 1. 
Furthermore, since Konji fails to teach "performing processing for generating the print data based on the specific function," Konji also fails to teach a condition for performing processing for generating the print data based on the specific function. Therefore, Konji fails to disclose if a user designates the setting item of the specific function which is determined not to be included in the obtained data, performing processing for generating the print data based on the specific function, as in claim 1.

Examiner’s response:	The examiner disagrees. Shown in the rejection above, Konji addresses the need to expand the functions of a printer driver which lacks certain capabilities that a connected printer holds. Konji teaches adding the functions to the printer driver and subsequently utilizing the newly added function print setting information along with the original data to generate print data to be sent to the printer. See rejections above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
August 19, 2022